Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-20, the Claims fail to comply with the written description requirement. In computer-implemented methods, any algorithm claimed must be described in sufficient detail so one of ordinary skill in the art is capable of using the invention. The Applicant’s Specification and Claims merely define the invention in functional language that states the desired result, but does not describe in detail as to how the result is achieved with the given inputs (see MPEP 2106.03). Further the breadth of the Claims does not meet the written description requirements of the Specification. The Specification does not provide for processing every form of stress information based on any two of every kind of physiological, behavioral, and cognitive function information. For these reasons, Claims 1-20 are rejected for failing to meet the written description requirement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the Claims are directed toward an abstract idea without significantly more.
Step 1: Independent Claim 1 recites a method using a processor. Thus, it is directed to statutory categories of invention.  

	Step 2a, Prong 1:
	Claim 1 recites the following claim limitations:
processing stress information for the individual comprising at least two of physiological information for the individual, behavioral information for the individual, and cognitive function information for the individual.
	
	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper.  With a plurality of measurements for each category above, a person could make a judgement as to whether an individual is stressed. Thus, the Claims recite limitations which fall within the ‘mental processes’ grouping of abstract ideas. 
	While the Claims do not currently require mathematical modeling of the aforementioned categories, even if they did it would merely be simply forming mathematical relationships, falling with the ‘mathematical concepts’ grouping of abstract ideas. 

	Step 2a, Prong 2:
	Claim 1 recites the following additional element:
a processor

	The recitation of a processor to implement a method is merely reciting the processor at a high level of generality for the purposes carrying out the steps of a method. In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
	Thus, the abstract idea is not integrated into a practical application. The additional element is no more than mere instructions to apply the exception using generic computer components, and does not integrate the abstract idea into a practical application. The Claim is directed to an abstract idea.

	Step 2b:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	Dependent Claims: 
	Claims 2-20 merely further identify the particular information received and how it is received by the processor, and amounts to no more than mere data gathering. Therefore Claims 2-20 are also rejected under U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 20100292545 awarded to Berka et al, hereinafter Berka. 
Regarding Claim 1, Berka teaches a method for generating stress level information for an individual (Para. 0063), the method comprising the step of: in a processor (Para. 0013), processing stress information for the individual (Para. 0113), physiological information for the individual (Para. 0013), behavioral information for the individual (Para. 0013, emotional state), and cognitive function information for the individual (Para. 0013).

Regarding Claim 2, Berka teaches the method defined by Claim 1, comprising the step of receiving the stress information (Para. 0115). 

Regarding Claim 3, Berka teaches the method defined by Claim 1, wherein the step of processing the stress information comprises the step of correlating at least one stress indicator in one of the psychometric information, the physiological information, the behavioral information, and the cognitive function information (Para. 0115).

Regarding Claim 4, Berka teaches the method defined by Claim 1, wherein the step of processing the stress information comprises the step of determining a stress feature that recurs within the stress information (Para. 0115, “baseline and weekly AMP session”). 

Regarding Claim 5, Berka teaches the method defined by Claim 4, comprising the steps of receiving further stress information for the individual, and confirming the presence of the stress feature within the further stress information (Para. 0119). 

Regarding Claim 6, Berka teaches the method defined by Claim 5, comprising the step of generating an alert indicative of the presence of the stress feature when the presence of the stress feature within the further stress information is so confirmed (Para. 0079, “In one embodiment, the generated psychophysiological profile includes warnings and recommendations for further evaluation procedures (e.g., "the driver shows very high susceptibility to sleep deprivation--management intervention may be required" or "significant daytime sleepiness accompanied with slower reaction times and some memory deficits detected--the subject should be evaluated in an overnight sleep study")”).

Regarding Claim 7, Berka teaches the method defined by Claim 1, wherein the stress information comprises the psychometric information (Para. 0035).

Regarding Claim 8, Berka teaches the method defined by Claim 7, comprising the step of generating the psychometric information by the individual responding to an electronic stress questionnaire (Para. 0013 states the tests can be displayed on a display, Para. 0035 discusses the usage of psychometric tests). 

Regarding Claim 10, Berka teaches the method defined by Claim 1, wherein the psychometric information is indicative of a plurality of chronic stress indicators (Para. 0090 discusses the variety ways the psychometric information can identify chronic conditions). 

Regarding Claim 11, Berka teaches the method defined by Claim 1, wherein the stress information comprises the physiological information (Para. 0119). 

Regarding Claim 12, Berka teaches the method defined by Claim 11, wherein the stress information comprises the physiological information (Para. 0119). 

Regarding Claim 13, Berka teaches the method defined by Claim 12, wherein the step of generating the physiological information comprises the step of generating information for each of a plurality of physiological functions in the individual (Para. 0119 discusses trends in heart rate values, which inherently need to be generated/received). 

Regarding Claim 14, Berka teaches the method defined by Claim 13, wherein the step of generating information indicative of stress in each of a plurality of physiological functions in the individual comprises generating at least one of heart rate information, heart rate variability information (Para. 0119 discusses trends in heart rate values, which inherently need to be generated/received), respiratory rate information (Para. 0119 discusses trends in heart rate values, which inherently need to be generated/received).

Regarding Claim 15, Berka teaches the method defined by Claim 1, wherein the stress information comprises the behavioral information (Para. 0173, “The Interactive Psychophysiological Profile system also differs from prior attempts to use measures of brain activity to characterize cognitive function in that it combines multiple measurements of brain and/or cardiac activity while the subject is both resting and performing a series of tasks designed to assess fundamental cognitive constructs. This combination allows measurement of stress, anxiety and emotional lability measures of task performance, and when information is obtained from analyzed biological samples, measures of immune and endocrine function).  

Regarding Claim 16, Berka teaches the method defined by Claim 4, comprising the step of generating the behavioral information (Para. 0173, “performing a series of tasks designed to assess fundamental cognitive constructs” inherently implies the data is generated).

Regarding Claim 17, Berka teaches the method defined by Claim 16, wherein the step of generating the behavioral information comprises at least one of the steps of: generating eye movement information indicative of eye movement of the individual (Para. 0026). 

Regarding Claim 18, Berka teaches the method defined by Claim 1, wherein the stress information comprises the cognitive function information (Para. 0007).

Regarding Claim 19, Berka teaches the method defined by Claim 18, comprising the step of generating the cognitive function information (Para. 0007).

Regarding Claim 20, Berka teaches defined by Claim 19, wherein the step of generating the cognitive information comprises at least one of the steps of: generating memory function information indicative of memory function of the individual (Para. 0022); generating attention ability (Para. 0022). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20100292545 awarded to Berka et al, hereinafter Berka, in view of U.S. Patent Publication 20120021391 awarded to Elsmore et al, hereinafter Elsmore. 
Regarding Claim 9, Berka teaches the method defined by Claim 8. Berka does not teach wherein the questionnaire is in two parts, each comprising a different set of predefined questions, whereby the individual is presented with the second set of questions based on predetermined criteria correlating with the answers provided to the first set of questions. Berka does teach the usage of electronic tests ((Para. 0013 states the tests can be displayed on a display, Para. 0035 discusses the usage of psychometric tests).
However, teaches the usage of a pretest in a psychometric test (Para. 0080, “Running Memory”) for the purposes of improving the test taking and results (Para. 0080, “The “warm-up” ensures that the instructions are understood”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berka by Elsmore, i.e. by using a two-part questionnaire in Berka as seen in Elsmore, for the predictable purpose for substituting one known way of testing for another due to the improvements set forth in Elsmore above. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000.
/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792